t c memo united_states tax_court brian d ray and betsy ray petitioners v commissioner of internal revenue respondent docket no filed date james c pennington for petitioners sheila r pattison and roberta l shumway for respondent memorandum findings_of_fact and opinion nega judge respondent determined deficiencies in and additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax as follows 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure addition_to_tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure penalty sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year deficiency dollar_figure big_number big_number big_number big_number big_number after concessions the issues remaining for decision for tax years and years at issue are whether the income from checks to petitioners’ children from the national home education research 2as part of his opening statement respondent conceded that the following amounts paid to petitioners’ children were not income to petitioners dollar_figure for tax_year dollar_figure for tax_year dollar_figure for tax_year dollar_figure for tax_year and dollar_figure for tax_year further on the basis of witnesses’ testimony at trial respondent conceded that the dollar_figure check from mr and mrs tindall deposited into petitioners’ visa account at the oregon state university osu credit_union osu visa account was a gift and not taxable_income to petitioners for tax_year the dollar_figure check from eleanor and steven briggs deposited into the osu visa account was a gift and not taxable_income to petitioners for tax_year the dollar_figure check from eleanor and steven briggs deposited into the osu visa account was a gift and not taxable_income to petitioners for tax_year the dollar_figure check from eleanor and steven briggs deposited into the osu visa account was a gift and is not taxable_income to petitioners for tax_year and the dollar_figure check from criminology for dummies deposited into petitioners’ savings account at marion and polk schools maps credit_union maps savings account was a gift and not taxable_income to petitioners for tax_year institute nheri checks should be attributed to petitioners petitioners failed to report certain receipts on schedule c profit or loss from business petitioners are liable for additions to tax under sec_6651 and petitioners are liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in oregon when the petition was filed i petitioners’ background during the years at issue petitioners brian d ray and betsy ray lived on their six-acre farm in oregon with six of their eight children during those year sec_3during the years at issue the ages of petitioners’ children who resided on the family’s farm were as follows name hanna r daniel r c r e r a r m r year petitioners home schooled their children as part of their home school curriculum petitioners taught their children the importance of working together to take care of the household’s needs including the household’s food shelter and clothing expenses in accordance with that philosophy all members of the family contributed portions of their income to the family’s shared osu visa account ii national home education research institute nheri during the years at issue mr ray worked at nheri nheri is a tax-exempt sec_501 organization cofounded by mr ray to perform analyze and disseminate research on home schooling to the media policymakers and legislators nheri is primarily funded through donations but also generated revenue through book sales and research contracts iii petitioners’ and petitioners’ children’s income-producing activities a mr ray during the years at issue mr ray worked full time as nheri’s sole researcher and served as nheri’s sole financial officer in his role as nheri’ sec_4osu credit_union treated its visa accounts as depository accounts and allowed individual clients or customers to deposit checks or cash directly against an outstanding credit card account balance accordingly we consider petitioners’ osu visa account as a depository_account and treat payments made to that account as deposits in addition to the osu visa account petitioners had exclusive control_over the maps savings account and a savings account at osu credit_union financial officer mr ray had the exclusive authority to determine wages and salaries for all of nheri’s workers including himself during the years at issue however nheri did not pay mr ray for his services citing a lack of funds independent of his work at nheri mr ray earned_income for his family by providing consulting services and giving speeches and expert testimony regarding home education schedule c receipts mr ray deposited some of his schedule c receipts into the osu visa account but typically cashed those he received in check form petitioners reported mr ray’s schedule c receipts as follows gross_receipts total expenses net profit year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- big_number big_number big_number big_number big_number dollar_figure big_number big_number petitioners did not however report all of mr ray’s schedule c receipts on their schedules c for the years at issue 5nheri did not have written employment contracts with its workers instead mr ray determined each worker’s compensation on the basis of the amount of money that nheri had available at the time it needed to pay its workers b ms ray during the years at issue ms ray generated income by making speeches at various home education retreats and seminars she was paid_by check for some of those speaking engagements and deposited those payments into the osu visa account petitioners did not report any of ms ray’s income for the years at issue c petitioners’ children during the years at issue five of petitioners’ six children hanna r daniel r c r e r and a r purportedly worked at nheri as office assistants their responsibilities ostensibly included answering telephone calls and emails handling the mailing duties and filling orders at no time however did their responsibilities include filling out timesheets or otherwise documenting their hours worked at nheri because nheri did not provide them with nor require them to create timesheets during the years at issue nheri managed to pay petitioners’ children a total of dollar_figure for their work despite nheri’s alleged inability to pay mr ray for his services due to a lack of funds all payments to petitioners’ children were made by check nheri checks mr ray on behalf of nheri signed and authorized those checks typically petitioners’ children would cash the nheri checks at the bank where nheri maintained its bank account the children would then deposit some of that cash into the osu visa account and retain some of it the record does not establish the amounts retained by the children nor the amounts of the nheri checks deposited into the osu visa account iv petitioners’ tax examination returns and notice_of_deficiency a tax examination petitioners did not timely file their form_1040 u s individual_income_tax_return return for any of the years at issue on date internal revenue_agent kimberly clonch ra clonch started her examination concerning 6no forms w-2 wage and tax statement or forms 1099-misc miscellaneous income were ever issued by nheri or mr ray for any of the amounts paid to petitioners’ children or nheri’s other workers petitioners’ children did not report any of the funds they received from nheri on their respective returns 7on occasion petitioners’ children would endorse some of the nheri checks to mr ray who would then deposit the entirety of those checks in the osu visa account in no nheri checks were deposited into the osu visa account in nheri checks totaling dollar_figure were deposited into the osu visa account in nheri checks totaling dollar_figure nheri were deposited in the osu visa account petitioners’ federal_income_tax liability for tax_year on date ra clonch expanded that examination to include petitioners’ federal_income_tax liabilities for the other years at issue at about this time petitioners sought the assistance of their present counsel james c pennington to prepare their returns for the years at issue and later to represent petitioners during their examination with ra clonch before respondent’s office of appeals to assist mr pennington in both his representation of petitioners and preparation of their returns for the years at issue petitioners provided mr pennington the following documents a table which purported to show estimates of mr ray’s schedule c receipts for tax years and a handwritten note that purported to show mr ray’s schedule c receipts for tax_year a handwritten note that purported to show petitioners’ property_tax paid in tax_year a handwritten note that purported to show petitioners’ medical_expenses paid in tax_year and two documents from santiam escrow inc showing that petitioners paid mortgage interest of dollar_figure and dollar_figure for tax_year petitioners did not 8mr pennington who is also a certified_public_accountant did not provide petitioners with any_tax advice before the respective due dates of those returns otherwise provide mr pennington any substantive documentation to aid him in his preparation of their returns for the years at issue b respondent’s reconstruction of petitioners’ income ra clonch issued petitioners information document requests idr for each of the years at issue in response to one of the idrs petitioners provided estimates of household expenses for two of their children petitioners however did not provide all requested documents to ra clonch as a result ra clonch summoned bank records for petitioners’ maps savings account petitioners’ savings account at osu credit_union petitioners’ osu visa account and nheri’s bank account and she analyzed those bank records in order to complete her reconstruction of petitioners’ income bank_deposits analysis ra clonch examined every deposit into each of petitioners’ bank accounts then using information provided by petitioners’ idr responses ra clonch 9the parties refer to this portion of ra clonch’s income reconstruction as her bank_deposits analysis for convenience we will adopt the parties’ use of that term but we recognize that ra clonch’s analysis was not fundamentally a bank_deposits analysis of the type to which that term of art is typically applied to this extent and as discussed further infra we recognize that ra clonch’s methods and analysis in reconstructing petitioners’ income were generally reasonable and permissible see eg brodsky v commissioner tcmemo_2001_240 slip op pincite attempted to ascertain whether any of those deposits were nontaxable or were previously taxed and adjusted her reconstruction of petitioners’ income accordingly in doing so ra clonch observed that many of the deposits into the osu visa account were of cash and were made by petitioners and their childrendollar_figure ra clonch concluded that the following taxable deposits were made in petitioners’ accounts for each of the years at issue 10for purposes of her analysis ra clonch considered petitioners’ paypal account to be a deposit account ra clonch excluded from this portion of her income reconstruction analysis all nheri checks that were deposited into the osu visa account as she had already determined those checks to be income to petitioners elsewhere in her income reconstruction at no time during the course of ra clonch’s examination of their bank accounts did petitioners inform ra clonch that on a number of occasions they had deposited into their bank accounts the proceeds of nheri checks cashed by their children ra clonch testified that had petitioners argued this position she would have asked mr pennington to provide her with contemporaneous_records in support neither petitioners nor their children however kept contemporaneous_records of the movement of cash among members of the household taxable deposit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year total nheri checks after completing the bank_deposits analysis ra clonch using standard guidelines and information provided to her by petitioners calculated petitioners’ household expenses for each of the years at issue she then compared that amount to her bank_deposits analysis and determined that very few of the general housing living_expenses were paid out of the osu visa account and the cash from the nheri checks was used in large part to pay petitioners’ household expenses accordingly as part of her reconstruction of petitioners’ income ra clonch also included the nheri checks in petitioners’ taxable_income for each of the years at issue unreported schedule c income after completing the bank_deposits analysis and making her determination with respect to the nheri checks ra clonch analyzed the amounts deposited into petitioners’ accounts and compared those amounts to the amounts on petitioners’ list of schedule c receipts to determine the extent to which those receipts were actually deposited in petitioners’ accounts in doing so ra clonch using information from petitioners’ idr responses determined the following amounts to be the extent to which petitioners deposited their schedule c receipts into their various accounts year total deposited schedule c receipts dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure as a result ra clonch included the following amounts as taxable deposits in her reconstruction of petitioners’ income in addition to those that she found as a result of her bank_deposits analysis of petitioners’ accounts unreported schedule c receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year total after adding up the taxable deposits nheri checks and missing schedule c receipts ra clonch subtracted the schedule c income otherwise reported in petitioners’ returns c petitioners’ returns on date petitioners filed their return on date they filed their and returns on date they filed their return d notice_of_deficiency on date ra clonch received written supervisory approval to impose an accuracy-related_penalty under sec_6662 for each of the years at issue on date respondent issued petitioners a notice_of_deficiency notice for the years at issue determining a deficiency arising from additional unreported schedule c income for each of the years at issue in doing so respondent relied on ra clonch’s reconstruction of petitioners’ income respondent further determined that for each of the years at issue petitioners are liable for an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 petitioners timely filed a petition for redetermination i burden_of_proof opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 however if a taxpayer produces credible evidence11 with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 sec_11 credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he or she complied with the requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary12 for witnesses information documents meetings and interviews see also 116_tc_438 the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received unreported income 680_f2d_1268 9th cir the requisite evidentiary foundation is minimal and need not include direct 12the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 evidence see banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the unreported income adjustment was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent has established the necessary foundation linking petitioners with income-producing activities and with the bank accounts included in respondent’s bank_deposits analysis therefore the presumption of correctness stands and petitioners bear the burden of proving that respondent’s determinations are incorrect unless petitioners demonstrate that the burden_of_proof should shift to respondent under sec_7491 and petitioners do not contend that they met the requirements and the record confirms that they did not do so accordingly the burden_of_proof remains on petitioners ii respondent’s reconstruction of petitioners’ income as noted above respondent’s reconstruction of petitioners’ income consisted primarily of determining taxable deposits by way of ra clonch’s bank_deposits analysis respondent’s entire reconstruction however also comprised ra clonch’s determination that the nheri checks constituted unreported income of petitioners petitioners contend that respondent’s reconstruction of their income is inaccurate because respondent improperly assigned the nheri checks to petitioners as unreported income ie assignment_of_income and improperly determined that certain bank_deposits made by petitioners their children and third parties constituted unreported gross_income of petitioners ie the bank_deposits analysis a assignment_of_income nheri checks sec_61 defines gross_income as all income from whatever source derived a fundamental principle of income_taxation is that income is taxable to the person who earns it 281_us_111 the ‘true earner’ of income is the person or entity who controlled the earning of such income rather than the person or entity who received the income barmes v commissioner tcmemo_2001_155 slip op pincite aff’d a f t r 2d ria 7th cir the crucial question is whether the assignor retains sufficient power and control_over the assigned_property or over the receipt of the income to make it reasonable to treat him as the recipient of the income for tax purposes id quoting 333_us_591 petitioners contend that respondent erred in including the nheri checks in petitioners’ income in his reconstruction for the years at issue because with respect to petitioners’ adult children there is clear evidence that the children had dominion and control_over the amounts paid to them by nheri and minor children sec_73 requires that the amounts paid to them by nheri must not be included in petitioners’ gross_income petitioners further contend that if this court finds that respondent did not err in assigning the nheri checks as income to petitioners in his reconstruction of petitioners’ income for the tax years at issue then petitioners are nonetheless entitled to a deduction for the amounts their children received respondent however contends that he did not err in including the nheri checks as income to petitioners in his reconstruction of petitioners’ income for the tax years at issue because by purporting to pay five of his six children instead of himself mr ray attempted to disguise petitioners’ receipt of over dollar_figure during the years at issue petitioners exercised complete dominion and control_over the bank accounts including the osu visa account into which petitioners and their children deposited cash from the nheri checks and petitioners’ children would regularly endorse nheri checks to mr ray who then either deposited the checks into petitioners’ bank account or cashed them and used that cash to pay petitioners’ household expenses we agree with respondent first during the years at issue mr ray worked full time at nheri as its sole researcher and financial officer as nheri’s financial officer mr ray had the exclusive authority to determine wages and salaries for all of nheri’s workers including himself yet during those years nheri citing a lack of funds did not pay mr ray for his services in those aforementioned roles but did manage to pay petitioners’ children dollar_figure for their purported work as office assistants during that same perioddollar_figure we also note that at no time were any of those payments reported to the internal_revenue_service on forms w-2 or any other return nor did mr ray inform his children that they might be required to file returns for the years at issue moreover petitioners’ children would then cash those nheri checks at the bank where nheri maintained its bank account the children would deposit some of that cash into the osu visa account and retain some of itdollar_figure the record does not establish what petitioners’ children did with the cash they retained nor 13the record does not establish how many hours petitioners’ children ostensibly worked because nheri did not provide them with nor require them to create timesheets 14see supra note does the record establish the extent to which petitioners’ children actually deposited the cash proceeds from the nheri checks into the osu visa account because neither petitioners nor their children maintained a contemporaneous ledger or other account book that might establish the source or ownership of the cash deposited into the family osu visa account nevertheless the record does establish that the cash from the nheri checks was used to pay petitioners’ household expenses finally since we have found that respondent did not err in assigning the nheri checks as income to petitioners we must address petitioners’ contention with respect to sec_73 we find petitioners’ contention to be without merit this is because while sec_73 requires inclusion of a mounts received in respect of the services of a child in the child’s own gross_income rather than that of the parents it applies only to income the child is deemed to have earned 79_tc_152 dollar_figure to determine the true_earner we looked to who had the ultimate direction and control_over the earning 15before the enactment of the predecessor of sec_73 income received in respect of the services of a child was reported by parents who held rights to such services under local law h_r rept no pincite c b however states had varying laws and exceptions concerning parental entitlement to the services of a child id congress sought to create uniformity by requiring inclusion of amounts received for a child’s services in the child’s own gross_income id of the income 73_tc_1246 quoting nesenberg v commissioner 69_tc_1005 see fritschle v commissioner t c pincite as we noted above we determined the true_earner of the income to be petitioners not their children therefore sec_73 is inapplicable and does not operate to include any portion of those amounts in the gross incomes of petitioners’ childrendollar_figure accordingly on the record before us we find that respondent properly included the nheri checks in petitioners’ income in his reconstruction for the tax years at issue b bank_deposits analysis as stated above gross_income includes all income from whatever source derived including income derived from business sec_61 a taxpayer 16on brief petitioners claim that if this court finds that respondent properly included the nheri checks in their income for the tax years at issue then they would be entitled to any ordinary and necessary business_expenses related to such self-employment_income with respect to cash retained by their children from the nheri checks petitioners fail to cite any statutory authority or caselaw but assert that given such a finding they would then be in the position of being taxed on certain amounts now as independent contractors of nheri to the extent we understand petitioners’ contention we find it to be without merit to the extent petitioners’ children may have retained any money from the nheri checks the record lacks any evidence to establish that these amounts were deductible business_expenses of petitioners rather than nondeductible personal parenting expenses see 25_tc_859 must maintain books_and_records establishing the amount of his or her gross_income see sec_6001 92_tc_661 sec_1_446-1 income_tax regs when a taxpayer fails to keep adequate books_and_records the commissioner is authorized to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income sec_446 petzoldt v commissioner t c pincite the commissioner may use indirect methods and he has latitude in determining which method of reconstruction to apply when a taxpayer fails to maintain adequate books_and_records petzoldt v commissioner t c pincite the commissioner’s reconstruction of a taxpayer’s income need only be reasonable in the light of all surrounding facts and circumstances 40_tc_30 see also 54_tc_1530 the method of reconstruction that the commissioner uses is not invalidated solely because the commissioner’s income determination may not be completely correct 175_f2d_500 2d cir aff’g 7_tc_245 96_tc_858 aff’d 959_f2d_16 2d cir respondent used the bank_deposits method because petitioners failed to maintain or produce for examination adequate books_and_records for the tax years at issue a bank deposit is prima facie evidence of income dileo v commissioner t c pincite 87_tc_74 the bank_deposits method of reconstruction assumes that all of the money deposited into a taxpayer’s account is taxable_income unless the taxpayer can show that the deposits are nontaxable see dileo v commissioner t c pincite see also 335_f2d_671 5th cir the commissioner need not show a likely source of the income when using the bank_deposits method but the commissioner must take into account any nontaxable items or deductible expenses of which the commissioner has knowledge see price f 2d pincite tokarski v commissioner t c pincite to this extent however the commissioner is not obligated to follow any leads that suggest a taxpayer has deductible expenses dileo v commissioner t c pincite when the commissioner reconstructs a taxpayer’s income using the bank_deposits method and determines a deficiency the taxpayer bears the burden of proving the commissioner’s analysis and determinations are erroneous see 102_tc_632 dileo v commissioner t c pincite the taxpayer may prove that the commissioner’s reconstruction_of_income is in error in whole or in part by proving that a deposit is nontaxable see clayton v commissioner t c pincite petitioners did not produce all books_and_records requested during audit ra clonch subsequently needed to summon bank records directly from petitioners’ maps savings account a savings account at osu credit_union the osu visa account and nheri’s bank account in order to accurately determine petitioners’ income for the years at issue from these records ra clonch prepared the bank_deposits analysis upon which respondent’s determinations of income_tax deficiencies are partly based petitioners contend that ra clonch’s bank_deposits analysis is inaccurate because ra clonch erred in determining that certain reimbursements transfers between accounts and gifts were taxable deposits and that certain cash deposits were double counted because petitioners bear the burden of proving that respondent’s bank_deposits analysis is erroneous they must prove that respondent erred in preparing it see sec_446 petzoldt v commissioner t c pincite sec_1_446-1 income_tax regs we address each of petitioners’ contentions in turn as discussed below we generally find that ra clonch’s methodology for determining petitioners’ taxable_income and the resulting income_tax deficiencies was reasonable reimbursements transfers between accounts and gifts petitioners contend that the bank_deposits analysis is inaccurate because ra clonch erred in determining that certain reimbursements transfers between accounts and gifts were taxable deposits respondent contends that petitioners failed to identify any nontaxable deposits during the examination and that respondent eliminated nontaxable sources of income and transfers between accounts based on available information at trial mr ray conceded that petitioners failed to report all of their schedule c income in their untimely filed returnsdollar_figure further at trial mr ray testified without providing any corroborating evidence that many of the disputed items were in fact reimbursements gifts income of another or transfers between accounts we find mr ray lacked credibility and decline to rely on his uncorroborated and self-serving testimony to establish that the disputed items 17to the extent any of petitioners’ arguments can be construed to contend that respondent erred in including petitioners’ missing schedule c income in his reconstruction of petitioners’ income we find such a contention to be without merit in calculating petitioners’ missing schedule c income ra clonch calculated the difference between the amounts that petitioners reported on their respective schedules c for the years at issue and the deposits she could identify as being schedule c income on the basis of documents petitioners provided to her during the examination petitioners have failed to provide any evidentiary support to establish that ra clonch erred in preparing this portion of the bank_deposits analysis were reimbursements gifts income of another or transfers between accounts see tokarski v commissioner t c pincite on the record before us we find that petitioners failed to introduce credible_evidence that the aforementioned deposits are not taxable_income and to that extent we find that no adjustment to respondent’s bank_deposits analysis is required cash deposits petitioners also contend that respondent’s bank_deposits analysis is inaccurate because it fails to properly account for certain cash deposits specifically petitioners contend that in the light of our holding above that the nheri checks constitute income to petitioners for the years at issue inclusion of those cash deposits resulted in the double counting because petitioners allege that the cash deposits into the osu visa account came from cashed nheri checks although mr ray did not support his testimony with evidence of any worth and did not even make the argument about double counting until after the audit in which petitioners were not particularly cooperative it is logical that some of the checks made out to the children from nheri were deposited into the osu visa account to that extent we find that respondent’s bank_deposits analysis would have double counted at least some portion of petitioners’ taxable_income for each of the years at issue the conundrum is how to determine what portions of the nheri checks were actually deposited into the osu visa account given the shortcomings of the evidence at trialdollar_figure because we believe that petitioners engaged in a pattern of behavior to replace what ordinarily would be taxable salary payments to mr ray with what petitioners argue are nontaxable payments to their children the court believes that the deposits into the osu visa account most likely to be the subject of this sleight of hand were those deposits which were evenly divisible by and not otherwise the subject of a stipulation by one or both partiesdollar_figure we make a further refinement to this calculation for tax_year 18the record does not establish what petitioners’ children did with the cash they retained nor does it establish the extent to which petitioners or their children actually deposited the cash proceeds from the nheri checks into the osu visa account as neither petitioners nor their children maintained a contemporaneous ledger or other account book that established the source or ownership of such cash 19using our best judgment we conclude that some of the cash deposits were in fact cash from the nheri checks that has already been counted against petitioners as income for the years at issue see 39_f2d_540 2d cir buske v commissioner tcmemo_1998_29 applying cohan to determine the amount of unreported income kale v commissioner tcmemo_1996_197 same alanis v commissioner tcmemo_1995_263 holding that in cases of unreported income it may be appropriate for the court to make estimates of the amount of income that the taxpayer has failed to report applying the cohan principle smith v commissioner tcmemo_1993_548 applying cohan to adjust both bank_deposits and nontaxable items in reconstructing income the appendix infra pp details which deposits were continued when we employ the lesser_of the sum of such deposits and the total amount of checks made out that year from nheri to petitioners’ children accordingly on the record before us we find that dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for must be excluded in calculating petitioners’ alleged unreported schedule c income iii penalties and additions to tax a general the commissioner bears the burden of production with respect to the taxpayers’ liability for penalties and additions to tax and must produce sufficient evidence indicating that it is appropriate to impose them see sec_7491 higbee v commissioner t c pincite as part of that burden with respect to certain penalties the commissioner must also show that he complied with the written approval requirement of sec_6751 see graev v commissioner 149_tc_23 supplementing and overruling in part 147_tc_460 dollar_figure continued actually cash from the nheri checks sec_6751 provides that n o penalty under this title shall be assessed unless the initial determination of such assessment receives supervisory approval this provision does not apply to any addition_to_tax under section continued once the burden of production is met the taxpayers must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayers had reasonable_cause or substantial_authority for their position see higbee v commissioner t c pincite b sec_6651 addition_to_tax for failure_to_file timely sec_6651 imposes upon taxpayers an addition_to_tax for failure_to_file a timely return the addition_to_tax will not apply if the taxpayers show their failure was due to reasonable_cause not willful neglect id taxpayers demonstrate reasonable_cause when they show that despite exercising ordinary business care and prudence they were unable to file the return on time sec_301_6651-1 proced admin regs the obligation to file timely is the taxpayers’ unambiguous and nondelegable and reliance on an agent generally will not amount to reasonable_cause for untimely filing 469_us_241 taxpayers bear a heavy burden when attempting to prove reasonable_cause for failure_to_file timely id pincite see 77_f3d_236 8th cir continued or sec_6751 accordingly respondent was not required to verify that the additions to tax determined against petitioners for the years at issue under sec_6651 had been approved by a supervisor petitioners failed to file timely returns for the years at issue petitioners argue however that they had reasonable_cause because they were unaware of their filing requirement for the years at issue and therefore their failure to timely file was neither conscious nor intentional petitioners’ mistake as to or ignorance of the law does not amount to reasonable_cause and thus will not relieve them from the imposition of the addition_to_tax pursuant to sec_6651 rayhill v commissioner tcmemo_2013_181 citing 25_tc_13 and west v commissioner t c memo on the record before us we find that petitioners have failed to carry their burden of establishing that their failure to timely file returns for the years at issue was due to reasonable_cause and not due to willful neglect on that record we sustain respondent’s imposition of the addition_to_tax under sec_6651 c sec_6662 accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty on any portion of an underpayment_of_tax that is attributable to the taxpayers’ n egligence or disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 on the record before us we find that if the rule_155_computations confirm substantial understatements of income_tax for the years at issue then respondent has met his burden of productiondollar_figure further we find that petitioners were required but failed to maintain adequate_records to substantiate their deductions sec_1_6662-3 income_tax regs on that record we find that respondent has also met his burden of production with respect to the accuracy-related_penalties under sec_6662 attributable to petitioners’ negligence the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and 21we note that the record contains evidence in the form of a civil penalty approval form that respondent complied with the requirements of sec_6751 see graev v commissioner t c __ __ slip op pincite date supplementing and overruling in part 147_tc_460 experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the underpayments for the years at issue on that record we find that petitioners have failed to carry their burden of establishing that they are not liable for the years at issue for the accuracy-related_penalties because of underpayments attributable to negligence or alternatively substantial understatements of income_tax under sec_6662 and b and we have considered all the other arguments of the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule date appendix date amt dollar_figure big_number big_number amt dollar_figure big_number big_number date amt dollar_figure big_number big_number date amt dollar_figure big_number big_number big_number big_number big_number big_number big_number date amt dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number date amt dollar_figure big_number big_number big_number big_number big_number big_number big_number date amt date amt date amt big_number big_number big_number big_number big_number date amt big_number big_number big_number big_number big_number big_number big_number date amt big_number big_number big_number big_number big_number big_number big_number big_number date amt big_number big_number big_number big_number big_number big_number big_number date amt date amt date amt date amt date amt big_number big_number big_number date amt big_number big_number big_number big_number big_number total big_number total big_number total big_number total big_number total big_number total big_number
